I concur in the conclusion. Of course this plaintiff may well have been able to get a judgment in a tort action against the two policemen, but could not have collected it in all probability.
The doctrine of municipal immunity for torts committed by its employees engaged in governmental functions comes down to us as a part of the common law, which was adopted by the legislature. If that common law doctrine is to be repealed, it would appear to be a legislative function. See 38 Am. Juris. p. 265, 272, 317.
  CHAPMAN, C. J., concurs. *Page 494